Citation Nr: 0117797	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  00-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.


REMAND

This appeal arises out of the veteran's claim that he 
currently has hepatitis C, which began during his military 
service.  Upon a preliminary review of the claims file, the 
Board finds that additional development is needed in this 
appeal before proceeding with appellate review.

The veteran's service medical records indicate that in June 
1975, he was seen with complaints of nausea and diarrhea.  He 
reported that he lived with a friend who was recently 
admitted to the hospital with hepatitis.  The veteran related 
that he did not use drugs or needles.  The impression was 
possible hepatitis.  It was also noted that the veteran had 
"close but not sexual contact [with] hepatitis."  In 
September 1975, the veteran was seen with complaints of 
feeling lethargic.  The impression was possible recurring 
hepatitis.  The veteran's service separation examination 
report, dated in July 1976, is negative for any findings of 
hepatitis.  

Following service separation, a May 1999 private medical 
record from St. Louis Gastroenterology Consultants, P.C., 
indicates that the veteran reported a recent hospitalization 
at Deaconess Central for an appendectomy, at which time he 
was told that he was hepatitis C positive.  It was noted that 
the veteran had several risk factors for hepatitis, including 
living with people who allegedly had hepatitis during his 
active service in 1975.  Additionally, he had a tattoo on his 
right wrist, and had a history of drug abuse from age 17 to 
40.  The examining physician, Dr. Dixon-Scott, indicated that 
she was going to obtain the treatment records from Deaconess 
Hospital and obtain liver studies.  

A June 1999 statement from Dr. Dixon-Scott indicates that the 
veteran was hepatitis C antibody positive, and hepatitis C 
RNA positive.  A liver biopsy conducted earlier that month 
was consistent with findings of chronic hepatitis C, moderate 
activity.  

A July 2000 private medical statement from Charles Nester, 
Jr., M.D., indicates that the veteran carried the diagnosis 
of Hepatitis C.  The veteran reported to Dr. Nester that 
while in the Army, he and a roommate did drugs together.  The 
veteran showed Dr. Nester his service medical records from 
June 1975, in which it was reported that the veteran denied 
drug use.  However, according to Dr. Nester, blood tests in 
December 1975 showed that the veteran had liver enzyme 
elevation.  Dr. Nester stated "I believe there is a very 
good chance that [the veteran's] Hepatitis C was contracted 
while he was in military service."  There were no 
accompanying clinical records to that statement.

According to the veteran's notice of disagreement, received 
in July 2000, he was first told he had Hepatitis C while he 
was in Deaconess Hospital (now known as Forest Park 
Hospital), having his appendix removed.  The veteran 
indicated that he was told by hospital staff that his 
condition took 25 to 30 years to develop, which would place 
him within military service time.  

The Board notes that there was a significant change in the 
law pertaining to veteran's benefits, which took place during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the present case, the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA.  As such, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Moreover, in light of the evidence summarized above, the 
Board finds that additional development in this case is 
needed.  Specifically, it does not appear that the RO has 
requested the hospitalization records from Deaconess Hospital 
(presently known as Forest Park Hospital).  Additionally, the 
Board finds that it would be helpful to obtain Dr. Nester's 
treatment records for the veteran.  Finally, as the veteran 
has not been afforded a VA examination in this case, the 
Board finds that such an examination would be useful, 
including a medical opinion as to the etiology of the 
veteran's Hepatitis C. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The veteran should be requested to 
identify the names and addresses of all 
medical providers, both VA and private, 
that have treated him for Hepatitis C, 
and whose records are not already in the 
claims file.  If the veteran identifies 
any outstanding relevant treatment 
records, the RO should obtain and 
associate those records with the claims 
file.  

3.  After obtaining proper authorization, 
the RO should request copies of the 
veteran's treatment records from Dr. 
Charles A. Nester, Jr.  The RO should 
also request the veteran's 
hospitalization records from Deaconess 
Hospital (now known as Forest Park 
Hospital).  All requests for records 
should be documented in the claims file.  
If any records are unavailable, the 
record should reflect such.  

4.  After obtaining any additional 
records, as noted in paragraphs 2 and 3 
above, the veteran should be afforded a 
VA examination to determine the nature 
and etiology of any current Hepatitis C.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claim file, particularly the veteran's 
service medical records, the records from 
Drs. Nester and Dixon-Scott, and this 
REMAND.  Following this review and the 
examination of the veteran, the examiner 
is requested to offer an opinion 
regarding whether Hepatitis C is causally 
or etiologically related to an incident 
of the veteran's active service.  If the 
examiner determines that the veteran's 
current Hepatitis C is related to 
service, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
Hepatitis C was caused by drug usage, or 
some other risk factor, or whether it was 
likely due to some other cause.  The 
examiner should clearly outline the 
rationale for any opinion expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


